Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.: 1:20-cv-1835

JENNIFER SCHEFFLER, an individual,

                      PLAINTIFF,

v.

SCL HEALTH FOUNDATION., a Colorado nonprofit corporation; and,
KARL ZANDER, individually and in his official capacity as Administrative
Director of SCL HEALTH FOUNDATION.

                      DEFENDANT.


                                  VERIFIED COMPLAINT


       Plaintiff DR. JENNIFER SCHEFFLER, by and through her undersigned counsel at the

law offices of Bryan E. Kuhn, Counselor at Law, P.C., and submits her Complaint against

Defendants SCL HEALTH FOUNDATION and KARL ZANDER, alleging as follows:

                                       INTRODUCTION

       1. This is an employment suit brought by a former employee of Defendants who was

wrongfully terminated and retaliated against during her employment in violation of state and

federal law. After uprooting her life from Texas to take a job with SCL Health in Colorado,

Plaintiff informed her supervisors that Defendants were illegally and unethically discriminating

against poor and homosexual patients, Defendants retaliated against Plaintiff, ultimately leading

to her wrongful termination.




                                                1
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 2 of 24




         2. Plaintiff asserts claims for wrongful termination in violation of the Health Care

Whistleblowers Protection Bill and the Colorado Whistleblower Protection Law. Plaintiff further

asserts claims of discrimination and retaliation under Title VII of the 1964 Civil Rights Act, 42

U.S.C. 2000(e) et seq. (“Title VII”) and the Colorado Anti-Discrimination Act, Colo. Rev. Stat. §

24-34-401, et seq. (“CADA”). Finally, Plaintiff asserts state law claims against Defendants for

breach of contract, promissory estoppel, fraudulent inducement, negligent misrepresentation, and

wrongful termination in violation of Colorado public policy.

                                             PARTIES

         3. Plaintiff JENNIFER SCHEFFLER (“Plaintiff” or “Dr. Scheffler”), is a citizen of

Putnam County, New York who presently resides at 60 Hortontown Hill Rd., Hopewell Junction,

NY 12533.

         4. Defendant SCL HEALTH FOUNDATION (“Defendant” or “SCL Health”), is a

nonprofit Colorado corporation with a headquarters in Colorado at 500 Eldorado Blvd., Ste 4300,

Broomfield, CO 80021 and a registered agent at 36 South 18th Avenue, Suite D, Brighton CO

80601.

         5. Defendant KARL ZANDER (“Defendant” or “Mr. Zander”) is an individual and the

Administrative Director for SCL HEALTH FOUNDATION and on information and belief

resides in Mesa County, Colorado.

                                 JURISDICTION AND VENUE

         6. This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1331, because the

instant action arises under federal law, specifically Title VII.




                                                  2
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 3 of 24




       7. The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       8. In addition, this Court has jurisdiction over the Defendants as the complained of

unlawful employment practices took place in Colorado and the Defendants reside in and

maintain substantial, ongoing business operations in this state.

       9. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the employment practices

and other conduct alleged to be unlawful were committed in the District of Colorado.

       10. At all relevant times, Plaintiff was an “employee”, as set forth in 42 U.S.C. §

2000e(b) of Title VII and in Colo. Rev. Stat. § 24-34-401(2) of the CADA.

       11. At all relevant times, SCL Health was covered by the definitions of “employer” set

forth in 42 U.S.C. § 2000e(f) of Title VII and in Colo. Rev. Stat. § 24-34-401(3) of the CADA.

                                  FACTUAL ALLEGATIONS

       12. In August of 2018, SCL Health contacted Dr. Scheffler, asking her to apply for an

open position with St. Mary’s Medical Center in Grand Junction, Colorado.

       13. SCL Health operates St. Mary’s Medical Center in Grand Junction, Colorado, which

provides Bariatric services.

       14. Dr. Scheffler received a Doctorate of Nursing Practice (“DNP”) from Walden

University Medical School and became a renowned medical provider after her residency under

Dr. Garth Davis, a distinguished Bariatric surgeon.




                                                 3
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 4 of 24




       15. After interviewing, Dr. Scheffler and SCL Health negotiated the specific terms of her

employment, ultimately deciding that Dr. Scheffler would receive a fifty thousand-dollar

($50,000) marketing budget and two physician liaisons to market her.

       16. During these negotiations, Defendants also specifically stated the hospital would

advertise Dr. Scheffler’s title as “Doctor”. Dr. Scheffler addressed her title, “Doctor”, on two

separate occasions during these negotiations: once with Defendant’s surgeon team and once with

Karl Zander, Administrative Director of Rehabilitation and Bariatric Services. On both in-

person occasions, Dr. Scheffler was informed her professional title of “Doctor” was not only

acknowledged and approved but appreciated and SCL Health would proudly market her as such.

       17. Also during these negotiations, SCL Health made representations that it and the

Bariatric practice were financially stable.

       18. Dr. Scheffler became aware that the foregoing financial representations were false

only after accepting the position and moving to Mesa County when it was revealed to Dr.

Scheffler by a co-worker that she had been brought in specifically to help the Bariatric practice

recover financially. SCL’s representatives either knew these statements were false or were

ignorant to their falsity. However, the representations were clearly made to induce Dr. Scheffler

to work for the company. Dr. Scheffler accepted the position, bought a home, left her

employment in Texas, obtained Colorado licensing, and traveled to Colorado; all of which

resulted in significant damages to my client and were directly related to SCL’s representations

regarding the position.




                                                 4
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 5 of 24




         19. After accepting the terms of employment, Dr. Scheffler began the arduous process of

moving to Colorado, including selling her house in Texas, leaving her community behind,

purchasing a new home, and becoming licensed in Colorado.

         20. In January of 2019, Dr. Scheffler officially began her employment with Defendant.

         21. At the start of her employment, SCL Health advertised Dr. Scheffler on their website,

referring to her as a “Doctor”, and Defendant’s employees referred to Dr. Scheffler with this

title.

         22. Early in her tenure with Defendant, Dr. Scheffler began noticing illegal and unethical

practices by Defendant.

         23. In January or February of 2019, Dr. Scheffler witnessed Defendant’s employee,

Marian Sinner, discriminate against a patient based on his sexual orientation. In this encounter,

Ms. Sinner blocked a patient’s access to make appointments upon learning he was homosexual.

         24. Dr. Scheffler reported this discriminatory conduct to Karl Zander; however, upon Dr.

Scheffler’s reporting, Mr. Zander dismissively responded, “Dr. Scheffler, I am aware” and

Defendants took no action to remediate Ms. Sinner’s harmful conduct.

         25. After this incident, Dr. Scheffler began noticing more discriminatory conduct by

Defendant, specifically, Dr. Scheffler witnessed Karl Zander, representing SCL Health,

purposefully denying indigent patients, or patients with lesser paying insurance benefits such as

Medicaid, access to appointments and surgeries.




                                                  5
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 6 of 24




       26. Dr. Scheffler’s Medical Assistant, Jami Wright, was directed by Mr. Zander to lie to

Medicaid patients and their referring doctors, telling them their patients were placed on waiting

lists, while commercial insurance patients were not placed on such waiting lists.

       27. Ms. Wright complained about lying to low-income patient to Mr. Zander, and his

resolution was to create an email template to be sent only to Medicaid patients and their doctors,

stating the clinic had become very busy and patients should expect delays in receiving care,

when, in truth, the clinic did not have enough patients.

       28. Dr. Scheffler had become aware of Mr. Zander’s directives to lie to patients and

attempted to intervene by informing her staff not to send any inaccurate communication to

patients or their doctors, including misrepresentations that the clinic was too busy.

       29. However, Dr. Scheffler’s efforts proved to be inadequate, as Mr. Zander continued

with the practice of discriminatorily lying to patients and doctors.

       30. Eventually, Ms. Wright obtained a transfer out of the Bariatric Clinic because the

emotional toll of lying to patients was too burdensome.

       31. After Ms. Wright transferred out of the Bariatric Clinic, Ms. Sinner and Mary Lou

Hampson began managing paper charts, and Dr. Scheffler started to notice that the charts of

Medicaid patients, or patients that Ms. Sinner did not believe deserved medical care, were going

missing.

       32. The discriminatory conduct was pervasive throughout the entire clinic.




                                                 6
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 7 of 24




        33. On several occasions, Ms. Maria Polen, an insurance secretary, came to Dr. Scheffler

in tears over a conversation with Mr. Zander in which he scolded her for taking on too many

Medicaid patients and told her she needed to “learn to care less”.

        34. Mr. Zander and Dr. Scheffler had many discussions regarding patient abandonment,

neglect, and discrimination.

        35. These discussions came to a head in April 2019, when Dr. Scheffler scheduled a

potentially life-saving surgery for an indigent patient who had received bariatric surgery with

this team in the past.

        36. The patient had been calling in pain pleading to be seen for over a year when Dr.

Scheffler became aware of her attempts to obtain care. Many of her calls had gone unreturned

until she was finally told she would not be scheduled with one of the doctors. By this time, her

condition had progressed to one that could have resulted in her death if left untreated further.

        37. Dr. Scheffler scheduled the patient for corrective surgery. Mr. Zander attempted to

cancel this surgery and informed the Bariatric nurse he was not happy with Dr. Scheffler for

giving out “free services.” Noted bariatric patients are the responsibility of the bariatric team for

life once their bariatric surgery is performed. Dr. Scheffler, refusing to cave to the Mr. Zander’s

pressure tactics, instructed the surgery scheduler with General Surgeons of Western Colorado to,

under no circumstances, cancel the patient’s surgery.

        38. The patient ultimately received the needed care in May of 2019, and a few days later

Dr. Scheffler began experiencing retaliatory treatment.




                                                  7
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 8 of 24




       39. In May of 2019, just after Dr. Scheffler scheduled the life-saving surgery, a bariatric

nurse informed Dr. Scheffler that SCL Health received an “anonymous complaint” that she was

using the title of “Doctor” inappropriately. To this day, Defendants have never presented these

“complaints” to Dr. Scheffler.

       40. Shortly after, Mr. Zander called Dr. Scheffler into a meeting with Brenda Anderson,

HR Representative, and ordered Dr. Scheffler to disavow her title of “Doctor”, contradicting the

terms of her employment and failing to cite any company policy as justification.

       41. Because neither Mr. Zander nor Ms. Anderson was able to produce any justification

for their demands, Dr. Scheffler continued to use the title of “Doctor”.

       42. On May 31, 2019, Dr. Scheffler met with Judy White House, Vice President of

Human Resources, and Mr. Zander, where once again Mr. Zander demanded Dr. Scheffler

disavow her title of “Doctor”.

       43. In response to this demand, Dr. Scheffler pointed out no such laws, regulations, or by-

laws existed at the time of her hire nor did SCL Health restrict the use of the title “Doctor”

regarding any other non-physician PhD.

       44. In response, Ms. White House turned to Dr. Scheffler and stated: “I am sorry this did

not work out.”

       45. After their conversation, Dr. Scheffler was escorted to the elevator by Mr. Zander and

Ms. Whitehouse, told not to interact with patients or staff, and ultimately left the hospital

because she believed she had been terminated.




                                                  8
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 9 of 24




        46. SCL made no such demands of any other SCL employees or contractors who used the

title “Doctor” but were not medical doctors. On information and belief, the great majority of

these individuals were male including but not limited to Dr. Michael Olson (a Ph.D.), Dr.

Randall Reitz (a Ph.D.).

        47. SCL’s website refers to Dr. Olson using his “Dr.” title reading in pertinent part: “Dr.

Mike Olson comes to us from the University of Texas [...].” https://www.sclhealth.org/find-a-

doctor/o/olson-michael-m/

        48. SCL’s website refers to Dr. Reitz using his “Dr.” title reading in pertinent part: “Dr.

Randall Reitz is our Director of Behavioral Sciences. [...].” https://www.sclhealth.org/find-a-

doctor/r/reitz-randall-s/

        49. Jessica Stephen Premo (Ph.D.), a female Ph.D. holder, but female, is referred to as

“Ms.” And not “Dr.” on the SCL website.

        50. When Mr. Zander and Ms. White House were speechless to her rebuttal, Dr. Scheffler

once again refused to disavow her credentials.

        51. On June 3, 2019, Dr. Scheffler received a voice mail from Mr. Zander requesting

another meeting with himself and Ms. White House so that Dr. Scheffler could “accept the new

terms of continued employment.”

        52. Dr. Scheffler immediately responded to clarify Mr. Zander’s text, stating that she had

thought she was terminated, but if that was not the case, she would be taking a few days of leave.

By notifying Mr. Zander before patient care began that she would be out upheld her professional

obligation to call in.




                                                  9
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 10 of 24




        53. Mr. Zander did not respond to this message.

        54. On June 4, 2019, Dr. Scheffler left a message for the Practice Manager, Rachel

Cochran, explaining she was unsure what was happening but thought she was on leave because

she had rejected a mandate redefining her professional stature. Dr. Scheffler was leased to

General Surgeons of Western Colorado on Tuesdays. In attempting to speak with Cochran and

leaving a VM prior to patient care, she again met her obligation to call in.

        55. Later the same day, June 4, 2019, Dr. Scheffler received a text message from Mr.

Zander stating that Dr. Scheffler needed to pick up her belongings. Mr. Zander did not

acknowledge her termination nor resignation. Dr. Scheffler immediately responded stating she

had not resigned but needed to know if she had been officially terminated.

        56. Immediately after sending this text, Dr. Scheffler left Mr. Zander a voicemail stating

that she had not resigned, and if SCL Health had terminated her, she needed to be notified

immediately.

        57. After no response, on June 6, 2019, Dr. Scheffler sent an email to Mr. Zander stating

she would return to work and continue to provide patient care without disavowing her

professional title.

        58. Dr. Scheffler did precisely as she stated in her June 6, 2019 email and attempted to

return to work but was denied access to the building.

        59. Dr. Scheffler then received a text message from Ms. Blue stating the hospital staff

was informed by Karl Zander on June 4, 2019, that Dr. Scheffler would no longer return to work,

and thus was not allowed access to the building.




                                                 10
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 11 of 24




         60. To this day, Dr. Scheffler has not received an official notice of termination.

         61. SCL Health continues to demand Dr. Scheffler to repay her signing bonus, under the

pretenses that Dr. Scheffler resigned before contractually allowed.

                                  FIRST CLAIM FOR RELIEF
               (Violations of the Health Care Worker Whistleblower Protection Bill)

         62. Plaintiff incorporates by reference paragraphs 1 through 61 as if fully set forth herein.

         63. Defendant SCL Health is a health care provider within the definition of Colo Rev.

Stat. § 8-2-123(1)(c) because Defendant is a licensed Health Clinic under Colo. Rev. Stat. § 25-

3-101.

         64. At all relevant times, Plaintiff is within the definition of a Health Care Worker under

Colo Rev. Stat. § 8-2-123(1)(d) because Plaintiff was a licensed Doctor of Nursing Practice.

         65. Plaintiff engaged in the protected activity of reporting Defendant’s discriminatory

conduct that risked patient safety and the quality of patient care at SCL Health.

         66. Defendants retaliated against Plaintiff for making a good faith report of Defendants’

unethical and illegal practices by reprimanding her, admonishing her, demanding she disavow

her credentials, and ultimately, terminating her.

         67. By retaliating against Plaintiff for making a good faith disclosure, Defendants have

violated Colo Rev. Stat. § 8-2-123(2a).

         68. As a direct and proximate result of Defendant’s illegal activity, Plaintiff has been

damaged in an amount to be proven at trial.




                                                    11
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 12 of 24




                                    SECOND CLAIM FOR RELIEF
                        (Violations of the Colorado Whistleblower Protection Law)

        69. Plaintiff incorporates by reference paragraphs 1 through 68 as if fully set forth herein.

        70. Defendant is a covered private enterprise under contract with a state agency per Colo.

Rev. Stat. § 24-114-101(4) because Defendant is a legal entity that is a party to a type of state

agreement to provide medical services to indigent community members.

        71. Defendant Zander is a covered supervisor per Colo Rev. Stat. § 24-114-101(5)

because Defendant is a person who supervises or is responsible for the work of one or more

employees.

        72. Plaintiff was an employee of SCL Health under Colo Rev. Stat. § 24-114-101(3)

because she was employed by SCL Health, a private enterprise under contract with a state

agency.

        73. Plaintiff engaged in protected conduct under Colo Rev. Stat. § 24-114-102 by

disclosing Defendants’ discriminatory conduct that risked patient safety and the quality of patient

care and acts and omissions of Defendants that are a danger to public health and safety.

        74. Plaintiff made a good faith effort to provide her supervisors, including Defendant

Zander, the information at issue.

        75. The information disclosed is true and Plaintiff had at all times relevant hereto due

regard for its truth.




                                                   12
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 13 of 24




       76. Defendants illegally retaliated against Plaintiff for engaging in this protected activity

by reprimanding her, admonishing her, demanding she disavows her credentials, and ultimately,

terminating her.

       77. As a direct and proximate result of Defendants’ illegal activity, Plaintiff has been

damaged in an amount to be proven at trial.

       78. Plaintiff is entitled to bring a civil suit seeking damages and court costs under Colo

Rev. Stat. § 24-114-103.

                                 THIRD CLAIM FOR RELIEF
               (Violations of Title VII of the Civil Rights Act of 1964 - Retaliation)

       79. Plaintiff incorporates by reference paragraphs 1 through 78 as if fully set forth herein.

       80. Plaintiff participated in statutorily protected opposition to Title VII discrimination by

reporting SCL Health’s intentional and purposeful disparate treatment of patients based on their

protected classes.

       81. As a result of Plaintiff’s protected opposition to and reporting of discrimination by

Defendants against patients based on their protected classes, Defendants’ retaliated against her

by subjecting her to less favorable terms and conditions as described in this Complaint,

including, but not limited to: reprimanding her, admonishing her, demanding she disavows her

credentials, and ultimately, terminating her.

       82. SCL Health’s actions were taken against Plaintiff knowingly and intentionally with

reckless regard of her rights.




                                                 13
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 14 of 24




          83. A reasonable employee would have found Defendants’ actions to be materially

adverse.

          84. There is a causal connection between the protected activity and the materially adverse

action.

          85. SCL Health’s actions violated 42 U.S.C. § 2000e-3(a) and § 2000e-2(m) of Title VII.

          86. As a direct, proximate, and foreseeable result of the Defendant’s intentional actions in

this regard, the Plaintiff suffered damages, including lost wages and benefits, diminished

reputation and other pecuniary losses, and emotional pain and suffering, mental anguish,

inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

                                 FOURTH CLAIM FOR RELIEF
  (Violations of Title VII of the Civil Rights Act of 1964 – Disparate Treatment Discrimination)

          87. Plaintiff incorporates by reference paragraphs 1 through 86 as if fully set forth

herein.

          88. Plaintiff is a woman and Defendants were well aware of that fact. Accordingly,

Plaintiff is a member of a protected class and Defendants knew that she is a member of a

protected class.

          89. Plaintiff is entitled to and was promised by Defendants that Defendants would permit

her to use her proper title, “Doctor,” while carrying out her professional duties with SCL Health.

Defendants encouraged Plaintiff to do so and used her title to advertise SCL Health’s bariatric

surgical practice. Plaintiff had achieved a doctoral level degree prior to her employment with

SCL Health.




                                                   14
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 15 of 24




       90. Other non-medical doctor employees and contractors with SCL Health also used the

title “Doctor” in carrying out their professional duties. SCL Health also advertises their practices

using the title “Dr.”

       91. Defendants demanded that Plaintiff cease using the title Doctor without any basis in

law, regulation or policy. This demand was made a new condition of employment in

contradiction to the conditions of employment under which Plaintiff was hired.

       92. Other similarly situated male non-medical doctor SCL Health employees and

contractors were and are permitted to use the title “Doctor.”

       93. As a result of, in whole or in part, Plaintiff’s sex, Defendants reprimanded her,

admonished her, demanded she disavow her credentials, and ultimately, terminated her.

       94. Defendants’ actions were taken against Plaintiff knowingly and intentionally with

reckless regard of her rights.

       95. A reasonable employee would have found Defendants’ actions to be materially

adverse.

       96. There is a causal connection between Plaintiff’s sex and the materially adverse action.

       97. Defendants’ actions violated 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-2(m) of

Title VII.

       98. As a direct, proximate, and foreseeable result of the Defendant’s intentional actions in

this regard, the Plaintiff suffered damages, including lost wages and benefits, diminished

reputation and other pecuniary losses, and emotional pain and suffering, mental anguish,

inconvenience, loss of enjoyment of life, and other non-pecuniary losses.




                                                15
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 16 of 24




                                 FIFTH CLAIM FOR RELIEF
                    (Violations of the CADA – Discrimination for Opposition)

       99. Plaintiff incorporates by reference paragraphs 1 through 98 as if fully set forth herein.

       100.    Plaintiff participated in statutorily protected opposition to conduct made

discriminatory by CADA and Title VII by reporting SCL Health’s intentional and purposeful

disparate treatment of patients based on their protected classes.

       101.    As a result of Plaintiff’s protected opposition to discrimination, Defendant

retaliated against her by subjecting her to less favorable terms and conditions of employment as

described in this Complaint, including, but not limited to: reprimanding her, admonishing her,

demanding she disavows her credentials, and ultimately, terminating her.

       102.    Defendant’s actions taken against Plaintiff were done knowingly and intentionally

or with reckless disregard of her rights.

       103.    A reasonable employee would have found Defendant’s actions to be materially

adverse.

       104.    There is a causal connection between the protected activity of complaining and

the materially adverse action.

       105.    Defendant’s conduct as described herein constituted a discriminatory or unfair

employment practice in violation of Colo. Rev. Stat. § 24-34-402(1)(e)(IV).

       106.    As a direct, proximate, and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits.




                                                 16
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 17 of 24




                                    SIXTH CLAIM FOR RELIEF
                   (Violations of the CADA – Disparate Treatment Discrimination)

          107.   Plaintiff incorporates by reference paragraphs 1 through 106 as if fully set forth

herein.

          108.   Plaintiff is a woman and Defendants were well aware of that fact. Accordingly,

Plaintiff is a member of a protected class and Defendants knew that she is a member of a

protected class.

          109.   Plaintiff is entitled to and was promised by Defendants that Defendants would

permit her to use her proper title, “Doctor,” while carrying out her professional duties with SCL

Health. Defendants encouraged Plaintiff to do so and used her title to advertise SCL Health’s

bariatric surgical practice. Plaintiff had achieved a doctoral level degree prior to her

employment with SCL Health.

          110.   Other non-medical doctor employees and contractors with SCL Health also used

the title “Doctor” in carrying out their professional duties. SCL Health also advertises their

practices using the title “Dr.”

          111.   Defendants demanded that Plaintiff cease using the title Doctor without any basis

in law, regulation or policy. This demand was made a new condition of employment in

contradiction to the conditions of employment under which Plaintiff was hired.

          112.   Other similarly situated male non-medical doctor SCL Health employees and

contractors were and are permitted to use the title “Doctor.”




                                                  17
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 18 of 24




          113.   As a result of, in whole or in part, Plaintiff’s sex, Defendants reprimanded her,

admonished her, demanded she disavow her credentials, and ultimately, terminated her.

          114.   Defendants’ actions were taken against Plaintiff knowingly and intentionally with

reckless regard of her rights.

          115.   A reasonable employee would have found Defendants’ actions to be materially

adverse.

          116.   There is a causal connection between Plaintiff’s sex and the materially adverse

action.

          117.   Defendants’ actions violated Colo. Rev. Stat. § 24-34-402(1)(e)(IV).

          118.   As a direct, proximate, and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits,

diminished reputation and other pecuniary losses, and emotional pain and suffering, mental

anguish, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

                               SEVENTH CLAIM FOR RELIEF
                        (Wrongful Termination in Violation of Public Policy)

          119.   Plaintiff incorporates by reference paragraphs 1 through 118 as if fully set forth

herein.

          120.   The Defendant’s conduct prohibited the Plaintiff from exercising an important

job-related right, in that Defendant retaliated against Plaintiff by terminating her employment

after she raised concerns about the quality of patient care and discriminatory practices of SCL

Health.




                                                  18
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 19 of 24




       121.    After reporting her concerns, Plaintiff was subjected to less favorable terms and

conditions of employment as described in this Complaint, including, but not limited to:

reprimanding her, admonishing her, demanding she disavows her credentials, and ultimately,

terminating her.

       122.    Plaintiff’s act of reporting Defendant’s illegal and unethical practices was

protected activity under the Health Care Worker Whistleblower Protection Bill, Colorado

Whistleblower Protection Law, Title VII, and CADA.

       123.    Defendant’s actions clearly violated all of these laws, undermining an express

public policy relating to Plaintiff’s basic legal rights or privileges as a worker as well as the

rights of Colorado citizens to equal protection of the laws pursuant to the United States

Constitution and the Colorado Constitution.

       124.    Dr. Scheffler was ultimately terminated as a result of refusing to abide by

Defendant’s prohibition.

       125.    As a direct and foreseeable result of Defendant’s intentional actions, Plaintiff has

suffered damages in an amount to be proven at trial.

       126.    As a direct and proximate result of such actions, Plaintiff has suffered and

continues to suffer a loss of wages and benefits, a loss of job, loss of career opportunities and

interruption of career path, emotional distress, inconvenience, mental anguish, loss of enjoyment

of life and other consequential damages.




                                                  19
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 20 of 24




                                  EIGHTH CLAIM FOR RELIEF
                                      (Breach of Contract)

          127.   Plaintiff incorporates by reference paragraphs 1 through 127 as if fully set forth

herein.

          128.   Defendant and Plaintiff entered into written and verbal employment contracts

whereby SCL Health agreed to reimburse Dr. Scheffler for her relocation expenses, including her

realtor fees and closing costs.

          129.   Plaintiff subsequently performed her part of the contract and began the process of

moving to Colorado to work for Defendant.

          130.   In doing so, Plaintiff incurred relocation expenses of $25,000.

          131.   Defendant failed to perform its duties under the contract by refusing to reimburse

Dr. Scheffler for these costs based upon the agreed contractual terms.

          132.   As a direct and proximate result of Defendant’s failure to perform its contractual

duties, Plaintiff has been damaged in an amount to be proven at trial.

                                  NINTH CLAIM FOR RELIEF
                                     (Promissory Estoppel)

          133.   Plaintiff incorporates by reference paragraphs 1 through 132 as if fully set forth

herein.

          134.   Defendant made oral and written promises to Plaintiff which it should reasonably

have expected to induce action or forbearance by Plaintiff.




                                                  20
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 21 of 24




          135.   These promises include receiving at least a fifty thousand-dollar ($50,000) budget

for marketing, using at least two physician liaisons in her work, and being addressed and

introduced as “Doctor”.

          136.   Dr. Scheffler reasonably relied on these promises by uprooting her life in Texas to

move to Colorado, buying a home in the small mountain town of Grand Junction, and obtaining

all the necessary licenses to practice in Colorado.

          137.   Defendant refused to perform the promises made to Plaintiff and broke the

agreements with Plaintiff, as alleged herein.

          138.   Injustice can only be avoided by enforcing Defendant’s promises to Plaintiff.

          139.   As a direct and proximate result of Defendant’s failure to keep these promises,

Plaintiff has been damaged in an amount to be proven at trial.

                                  TENTH CLAIM FOR RELIEF
                                     (Fraudulent Inducement)

          140.   Plaintiff incorporates by reference paragraphs 1 through 139 as if fully set forth

herein.

          141.   Defendant falsely stated that Dr. Scheffler would have a certain amount of budget

and staff support, would be addressed as “Doctor”, and would be working for a financially stable

institution.

          142.   These false statements were made in an attempt to induce Dr. Scheffler to move

to Colorado and work for SCL Health.

          143.   Defendant’s false statements were a misrepresentation of material fact.




                                                  21
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 22 of 24




          144.   Defendant had knowledge that these representations were in fact false.

          145.   Plaintiff was completely ignorant that these representations were false.

          146.   Plaintiff relied on these representations, taking action that resulted in significant

damages.

          147.   As a direct and proximate result of Defendant’s false statements, Plaintiff has

been injured in an amount to be proven at trial.

                                ELEVENTH CLAIM FOR RELIEF
                                   (Negligent Misrepresentation)

          148.   Plaintiff incorporates by reference paragraphs 1 through 147 as if fully set forth

herein.

          149.   Defendant’s statements further represent negligent misrepresentations, as

recognized by Colorado law.

          150.   Defendant negligently omitted the material fact that the hospital was in financial

disarray and that there was, in fact, no potential for a marketing budget or liaisons, during the

business transaction of securing employment from Dr. Scheffler.

          151.   Furthermore, Defendant negligently misrepresented to Plaintiff that she would be

addressed as “Doctor”.

          152.   SCL Health failed to exercise reasonable care or competence in communicating

the terms and conditions of Dr. Scheffler’s employment.

          153.   Dr. Scheffler reasonably relied on the false information and has suffered damages.




                                                   22
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 23 of 24




       154.    As a direct and proximate cause of Defendant’s negligent misrepresentations,

Plaintiff has been damaged in an amount to be proven at trial.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for a judgment to be entered in her favor and

against Defendant, and Order the following relief:

               a. Front pay and benefits in lieu of reinstatement;

               b. Back pay, benefits, and other economic losses;

               c. Damages associated with all of Plaintiff’s causes of action including but not
                  limited to breach of contract, promissory estoppel, fraudulent inducement,
                  negligent misrepresentation, wrongful termination, and all other claims made
                  by Plaintiff;

               d. Compensatory damages, including but not limited to those for emotional
                  distress;

               e. Liquidated damages on all claims allowed by law;

               f. Statutory penalties and fines on all claims allowed by law;

               g. Punitive and exemplary damages as allowed by law;

               h. Relevant statutory damages;

               i. Pre-judgment and post-judgment interest at the highest lawful rate;

               j. Attorney fees and costs of this action, including expert witness fees, as
                  available by law; and,

               k. Any such further relief allowable by law or as justice requires.




                                                23
Case 1:20-cv-01835-STV Document 1 Filed 06/22/20 USDC Colorado Page 24 of 24




                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury of all issues so triable in the instant action.

Respectfully submitted on June 22, 2020.


                                           BRYAN E. KUHN, COUNSELOR AT LAW, P.C.

                                           Original pleading bearing original signature maintained in the
                                           offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                           /s/ David H. Savidge
                                           David H. Savidge, Esq. #38658
                                           Bryan E. Kuhn, Esq. #33642
                                           1660 Lincoln Street, Suite 2330
                                           Denver, Colorado 80264
                                           (p) (303)424-4286 (f) (303)425-4013
                                           david.savidge@beklegal.com
                                           bryan.kuhn@beklegal.com
                                           ATTORNEYS FOR PLAINTIFF




                                                  24
